Title: Abigail Adams to Cotton Tufts, 4 April 1800
From: Adams, Abigail
To: Tufts, Cotton


				
					Dear sir
					Philadelphia April 4 1800
				
				I have this moment received yours of the 26th of March with respect to mr Porter I should be loth to part with him for the Sake of a few dollors, and as he has been upon the place so long, & is accustomed to it, and I have great confidence in his & Mrs Porters Honesty and integrity, I will consent to give him that sum for Seven Months, but pray that to avoid envy, he would keep the terms to himself and promise to be perfectly satisfied with them. he knows there are people enough hankering after his place, as to mr shipley the terms he asks for a year are altogether inadmissable, and if he will not take the 100 20 for a year, I believe he and his Brother must Seek employment else where. mr Black gave but ten dollors through the best of the Season last year to any hands he hired. I have always [fo]und Labourers more inclined to make high demands at this season than when the price of Labour is fixd, which it seldom is, untill the middle of this Month. if he will let himself for the Year at the sum I considered him engaged at; he may remain & his Brother 8 Months at 10 dollors pr Month. if not I am persuaded help may be had for that Shipley is a good hand, but he will be none the better for higher wages and I do not believe they will get it else where. to the Elder shipley I woud add 100 25, if he cannot be got at the 100 20—but you will soon see when you give them my terms, and these You will however write Me again; and be so good as give me the price of Labour, Surely it cannot be higher than in years past; but the President must pay higher for every thing than any one Else; that we are accustomed to. I will leave to Mr Bates’s judgment the painting. My intention is to make the Room over the Dinning Room

a Room to entertain company in, taking off clossets as in the lower Room the size of the Chimneys about the same to those in capt Beals best Room which I wish mr Bates to see. My desire to have the painting done Soon is that I may not be afflicted with it when I return. I wish the exact Dimensions of the keeping parlour next the garden. I am not certain with respect to it—
				I mean to sit out on my return the beginning of May. the warm weather is fast approaching. I rode out yesterday. the Grain looks finely the weeping willows are all leaving out & the buds bursting upon the fruit trees. congress do buisness with more expidition than at first, but have many weighty matters yet before them. capt Barry returnd yesterday & brought Letters from our Envoys who were on there way to Paris which they expected to reach the beginning of March— they Sent a courier to Paris informing the minister of the causes of their Delay. this courier they met returning with pasports for them, and a very polite Letter from Tallyrand informing them that they had been anxiously expected & would be received with Zeal, and that no difficuly would arise upon account of the change in the Government, as their Letters of credence would be considerd as equally valid—with strong expression of respect &c citizen Talleyrand concludes his Letter— You will see in the papers a similar account— I will in my next give you the price of the seed. I wish to have large preperations for a Garden where the potatoes were last year as well as below.
				I must close least the post fail me, as it is near 12 oclock. I trust you have received my replie as it respects mr Clarks House— any thing you conclude will be acceeded to both by the President & your truly / affectionate
				
					A Adams
				
			